Order entered January 30, 2014




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                        No. 05-13-01537-CV

                JERRY, MARSHA AND JASON CHAMBERS, Appellants

                                                V.

               TEXAS DEPARTMENT OF TRANSPORTATION, Appellee

                     On Appeal from the 422nd Judicial District Court
                                Kaufman County, Texas
                           Trial Court Cause No. 88069-422

                                            ORDER
       We GRANT appellants’ January 27, 2014 second motion for extension to file brief and

ORDER the brief be filed no later than February 27, 2014. No further extensions will be

granted absent exigent circumstances.




                                                     /Ada Brown/
                                                     ADA BROWN
                                                     JUSTICE